Exhibit 10.19.1

LOGO [g215953g69h70.jpg]

 

 

Biomet Europe BV

First Amendment to Employment Agreement

This first amendment (“First Amendment”) to that certain March 1, 2007
employment agreement by and between Biomet Europe BV and Renaat Vermeulen
(“Vermeulen”) (“Agreement”) is entered into effective as of July 12, 2010 by and
between Biomet Europe BV and Vermeulen.

The parties entered into the Agreement in 2007 and now wish to amend and
supplement the Agreement in certain respects. The parties therefore declare as
follows:

1. Definitions. All capitalized terms not otherwise defined in this First
Amendment shall have the meanings assigned to them in the Agreement.

2. Unamended Terms. Unless specifically changed by this First Amendment, all
other terms and conditions of the Agreement shall remain unchanged.

3. Restatement of Section 1.1., Employment:

“Effective July 12, 2010 and for an indefinite period of time, the Employee
shall become employed by the Employer in the position of President Biomet EMEA,
in observance of the current pre-determined instructions and guidelines and/or
those as yet to be determined as these relate to the current position. In this
position, Vermeulen shall report directly to the President and CEO Biomet Inc.”

4. Restatement of Article 8 , Seniority

“In determining seniority or generally the Employee’s employment by the
Employer, all of the previous agreements between the Employee and the Employer
or any of its affiliates in the Biomet group will be taken into account, the
result of which is that in determining seniority or employment by the Employer,
the date of 1 November 1994 will qualify as the start of employment of
Vermeulen.”

5. Restatement of Article 6.1, Wages.

1. Base Salary. The Employee’s base salary shall be at the rate of EUR
250,000 per year (“Base Salary”). The Base Salary shall be payable in a manner
that is consistent with the Employer’s usual payroll practices for senior
executives.

6. Restatement of Article 7 Bonus.

“The employee is eligible for the payment of a bonus up to an amount of 80% of
the gross annual salary for achievement of performance targets. The targets on
which the bonus is based will be determined in line with Biomet policies
governing from time to time and in agreement with the President and CEO of
Biomet Inc.”



--------------------------------------------------------------------------------

7. Entire Agreement Clause. The parties specifically agree that with the
exception of that certain employment agreement entered into as of August 30,
2010 by and between Vermeulen and Biomet Inc., that certain stock option grant
agreement date as of August 9, 2010 and this Agreement, any and all agreements
relating to employment by Vermeulen by the Employer and / or any of its
affiliates are hereby terminated and shall be null and void.

8. Applicable Language. While the Agreement has been drafted in Dutch, this
First Amendment has been prepared in English and the English language shall
determine its interpretation and meaning.

 

Biomet Europe BV     Employee /s/ Bert Cornelese     /s/ Renaat Vermeulen Bert
Cornelese, Bestuurder     Renaat Vermeulen     Dordrecht, October 18, 2010    
Dordrecht, October 18, 2010

 